Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 02, 2020

The Court of Appeals hereby passes the following order:

A20D0404. RYAN BROWN v. JULIANNA HAMIL.

      On April 13, 2020, the juvenile court entered a final order denying Ryan
Brown’s petition for legitimation. On June 8, 2020, Brown filed a notice of appeal
and Julianna Hamil, the biological mother of the child, filed a motion for new trial.
Then on June 15, 2020, Brown filed this application for discretionary review.1 See
Numanovic v. Jones, 321 Ga. App. 763, 764 (743 SE2d 450) (2013) (providing that
appeals from final orders in legitimation cases must be brought by discretionary
application pursuant to OCGA § 5-6-35 (a) (2)). Hamil has filed a motion to dismiss
Brown’s application on the basis that her motion for new trial remains pending below.
      In an order entered on June 18, 2020, the juvenile court determined that
Hamil’s motion for new trial was filed prior to Brown’s notice of appeal and set the
matter for a hearing on her motion for new trial in August 2020. Because Hamil’s
motion for new trial remains pending below, the April 13, 2020 order is not final, and
Brown was required to comply with the interlocutory appeal procedures of OCGA §
5-6-34 (b) and obtain a certificate of immediate review from the trial judge in order
to appeal the April 13 order. See Hann v. State, 292 Ga. App. 719, 720 (1) (665 SE2d
731) (2008); Drake v. Clutter, 194 Ga. App. 644, 645 (391 SE2d 473) (1990).
Moreover, OCGA § 5-6-35, the discretionary appeal statute, does not excuse a party


      1
        All of these June 2020 filings were timely under the Chief Justice’s
emergency orders tolling all filing deadlines. See Second Order Extending
Declaration of Statewide Judicial Emergency (May 11, 2020); Third Order Extending
Declaration of Statewide Judicial Emergency (June 12, 2020).
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).
      Brown’s failure to comply with the interlocutory appeal procedures set forth
above deprives this Court of jurisdiction over this application. Accordingly, Hamil’s
motion to dismiss is hereby GRANTED and this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/02/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.